Citation Nr: 1017089	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-50 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. §§ 1310 and 1318, to include 
service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from July 1941 to February 
1947.  The Veteran died in April 2009.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that on April 1, 2009, the RO granted service 
connection for bilateral hearing loss, and tinnitus, as well 
as special monthly compensation based on loss of use of 
hearing.  The RO's notification of this decision, dated April 
9, 2009, states, "We are paying you as a single veteran with 
no dependents."

The Veteran passed away shortly after this notification was 
sent.  That same month, the appellant filed a claim for 
service connection for the cause of death, and accrued 
benefits, in which she asserted, in part, that the Veteran 
had been paid disability benefits at a rate that did not 
reflect his marriage to her.  See U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a); Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  

The accrued benefits issue was not adjudicated in the RO's 
June 2009 rating decision, and it appears that it is 
currently under development.  See duty to assist letter, 
dated in November 2009.  

In summary, the issue of entitlement to accrued benefits has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death is 
related to his service.  It is essentially argued that the 
Veteran's service-connected tuberculosis caused or 
contributed to his cause of death, specifically, his 
arteriosclerotic heart disease.  See representative's brief, 
dated in March 2010.  

The Veteran died in April 2009.  The death certificate lists 
the cause of death as arteriosclerotic heart disease, due to 
(or as a consequence of) congestive heart failure, due to (or 
as a consequence of) "old age."  

At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss, evaluated as 100 percent 
disabling (with an effective date of September 26, 2008 for 
service connection, and the 100 percent rating), tinnitus, 
evaluated as 10 percent disabling, and inactive pulmonary 
tuberculosis, unspecified, evaluated as 0 percent disabling 
(noncompensable); the Veteran's combined rating was 100 
percent, with an effective date of September 26, 2008.  

In May 2009, the appellant was sent a notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), in 
which she was requested to identify all relevant health care 
providers, and to provide authorizations for release of 
records for all private health care providers.  No reply has 
ever been received that is responsive to this request.  
Nevertheless, in February 2010, the appellant's 
representative stated that the Veteran was a resident of a 
nursing home at the time of his death.  See representative's 
letter, received in February 2010.  In addition, the 
Veteran's certificate of death indicates that at the time of 
his death, the Veteran was an inpatient at Clinton County 
Hospital.  

No treatment reports are of record from a nursing home, or 
from the Clinton County Hospital.  Therefore, a remand is 
required, and an attempt should be made to obtain all 
available records not currently associated with the claims 
file.  See 38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the appellant to provide the 
names and addresses of all medical care 
providers who provided relevant treatment 
for the Veteran, to include the nursing 
home in which he was a resident, and the 
Clinton County Hospital.  After securing 
any necessary releases, obtain these 
records of treatment.   

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  If no pertinent 
evidence is obtained, an SSOC is not 
required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


